                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOAQUÍN CARCAÑO; PAYTON GREY
MCGARRY; HUNTER SCHAFER;
MADELINE GOSS; ANGELA GILMORE;
QUINTON HARPER; and AMERICAN
CIVIL LIBERTIES UNION OF NORTH
CAROLINA,

                               Plaintiffs,

v.

UNIVERSITY OF NORTH CAROLINA; and                       No. 1:16-cv-00236-TDS-JEP
PETER HANS, in his official capacity as President
of the University of North Carolina;

                              Defendants,

PHIL BERGER, in his official capacity as
President Pro Tempore of the North Carolina
Senate; and TIM MOORE, in his official
capacity as Speaker of the North Carolina
House of Representatives,

                      Intervenor-Defendants.


                             JOINT MOTION TO EXTEND STAY
                           FROM MARCH 1, 2021 TO MARCH 8, 2021


             NOW COME all parties in the above captioned matter, by and through their

      attorneys, and move the Court to further extend the stay ordered by the Court (Docs. 307

      & 309) for one week, from March 1, 2021 until March 8, 2021. The parties seek the

      additional time in order to finalize the terms of their agreement as to how to proceed with

      the remaining portions of this litigation.




                                                   5



     Case 1:16-cv-00236-TDS-JEP Document 310 Filed 02/26/21 Page 1 of 4
Dated: February 26, 2021                          Respectfully submitted,

 /s/ Irena Como
 Irena Como (NC Bar No. 51812)                     Tara L. Borelli*
 AMERICAN CIVIL LIBERTIES UNION OF                 Peter C. Renn*
    NORTH CAROLINA LEGAL                           LAMBDA LEGAL DEFENSE AND EDUCATION
    FOUNDATION                                         FUND, INC.
 Post Office Box 28004                             730 Peachtree Street NE, Suite 1070
 Raleigh, North Carolina 27611                     Atlanta, GA 30308-1210
 Telephone: 919-834-3466                           Telephone: 404-897-1880
 Facsimile: 866-511-1344                           Facsimile: 404-897-1884
 icomo@acluofnc.org                                tborelli@lambdalegal.org
                                                   prenn@lambdalegal.org
 James D. Esseks*
 Leslie Cooper*                                    Luke C. Platzer*
 Elizabeth O. Gill*                                JENNER & BLOCK LLP
 Chase B. Strangio*                                1099 New York Avenue, NW Suite 900
 AMERICAN CIVIL LIBERTIES UNION                    Washington, DC 20001-4412
    FOUNDATION                                     Telephone: 202-639-6000
 125 Broad St., 18th Fl.                           Facsimile: 202-639-6066
 New York, NY 10004                                lplatzer@jenner.com
 Telephone: 212-549-2627                           Scott B. Wilkens*
 Facsimile: 212-549-2650                           WILEY REIN LLP
 jesseks@aclu.org                                  1776 K Street NW
 lcooper@aclu.org                                  Washington, DC 20006
 egill@aclunc.org                                  Telephone: 202-719-7000
 cstrangio@aclu.org                                Facsimile: 202-719-7049
                                                   swilkens@wileyrein.com

 *Appearing by special appearance pursuant to L.R. 83.1(d).

                                    Counsel for Plaintiffs


 /s/ Thomas C. Shanahan                        /s/ Kristen Lejnieks
 Thomas C. Shanahan (NC Bar No. 42381)         Kristen Lejnieks*
 Carolyn C. Pratt (NC Bar No. 38438)           JONES DAY
 THE UNIVERSITY OF NORTH                       51 Louisiana Avenue NW
 CAROLINA                                      Washington, DC 20001
 P.O. Box 2688                                 Tel: (202) 879-3703
 Chapel Hill, NC 27515                         Fax: (202) 626-1700
 Tel: (919) 962-4588                           klejnieks@jonesday.com
 Fax: (919) 962-0477
 tcshanahan@northcarolina.edu
 *Appearing by special appearance pursuant to L.R. 83.1(d).

                                              5



      Case 1:16-cv-00236-TDS-JEP Document 310 Filed 02/26/21 Page 2 of 4
           Counsel for the University of North Carolina and President Peter Hans

By: /s/ Robert D. Potter, Jr.                    Gene C. Schaerr* (DC Bar #416638)
Robert D. Potter, Jr. (State Bar #17553)         Erik S. Jaffe* (DC Bar # 440112)
2820 Selwyn Avenue, #840                         SCHAERR | JAFFE LLP
Charlotte, NC 28209                              1717 K Street NW, Suite 900
Telephone: (704) 552-7742                        Washington, DC 20006
rdpotter@rdpotterlaw.com                         Telephone: (202) 787-1060
                                                 gschaerr@schaerr-jaffe.com
                                                 ejaffe@schaerr-jaffe.com

*Appearing by special appearance pursuant to L.R. 83.1(d).

                                    Counsel for Intervenor-Defendants President Pro Tempore
                                    Phil Berger and Speaker Tim Moore




                                             5



     Case 1:16-cv-00236-TDS-JEP Document 310 Filed 02/26/21 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I, Irena Como, hereby certify that on February 26, 2021, I electronically filed the

foregoing JOINT MOTION TO EXTEND STAY FROM MARCH 1, 2021 TO MARCH 8,

2021, using the CM/ECF system, and have verified that such filing was sent electronically using

the CM/ECF system to all parties who have appeared with an email address of record.


                                             /s/ Irena Como

                                             Counsel for Plaintiffs




      Case 1:16-cv-00236-TDS-JEP Document 310 Filed 02/26/21 Page 4 of 4
